

117 HR 787 IH: Expanding Student Access to Mental Health Services Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 787IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Allen (for himself and Mr. Cline) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to improve mental health services for students, and for other purposes.1.Short titleThis Act may be cited as the Expanding Student Access to Mental Health Services Act.2.Supporting mental health(a)State use of fundsSection 4104(b)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(B)) is amended—(1)in clause (iii), by striking and at the end; and(2)by adding at the end the following:(v)improving the mental health services available to students, which may include—(I)identifying and disseminating best practices for mental health first aid;(II)assisting in the establishment or implementation of emergency planning, which may include emergency response teams to address emergencies at schools;(III)establishing or identifying agreements with local health agencies, including nonprofit, public, and private mental health agencies and institutions, to improve coordination of services; and(IV)telehealth services; and.(b)Local educational agency applicationsSection 4106(e)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7116(e)(1)) is amended—(1)in subparagraph (D), by striking and at the end;(2)by redesignating subparagraph (E) as subparagraph (F); and(3)by inserting after subparagraph (D), the following:(E)if applicable, how funds will be used for activities related to providing mental health services under section 4108; and.(c)Activities To support the effective use of technologySection 4109 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7119) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking and at the end;(B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(7)providing technology to improve mental health services.; and(2)in subsection (b)—(A)by striking A local and inserting the following:(1)In generalA local; and(B)by adding at the end the following:(2)ExceptionThe limitation described in paragraph (1) shall not apply to technology infrastructure that is also used for mental health services..